Citation Nr: 0510583	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  00-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran timely 
perfected an appeal of this determination to the Board.  In 
June 2003, the Board remanded the appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran contends, in essence, that he has PTSD as a 
result of learning of a helicopter crash during service in 
July 1975, in which five people died, one of whom was his 
roommate and best friend in service.  He asserts, in essence, 
that his friend was on the helicopter because he had been 
grounded, that afterward his major said in front of his unit 
that he should have been the one to have died, and that he 
has felt guilty about his friend's death.

In January 2005, the Board received additional pertinent 
evidence from the veteran.  He did not submit a waiver of 
initial review by the agency of original jurisdiction.  To 
ensure due process, the Board finds that a remand is 
necessary for the issuance of a Supplemental Statement of the 
Case.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 19.31 
(2004).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  This review should 
include consideration of the additional 
pertinent evidence received since the 
issuance of the August 2004 Supplemental 
Statement of the Case.

2.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




